DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant did not provide a response to the Examiner’s response regarding the propriety of the Restriction Requirement. As such, the requirement is deemed proper and is therefore made FINAL.

Examiner’s Comment Regarding Amendment
As set forth in the Interview Summary of the interview with applicant’s attorney Daniel Cohn carried out 06/09/2021, the applicant submitted one set of claims to the record which appear to be identical with the claims originally submitted, and a second list of amended claims that is present in the applicant’s Remarks dated 06/02/2021. The examiner requested attorney Cohn provide 
Furthermore, an examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to utilize the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. It is noted that the Office cannot aid in selecting an attorney or agent.

Claim Status
Claims 1-27 are pending.
Claims 4, 7-9, 21-22, and 25-26 are withdrawn.
Claims 1-3, 5, 6, 10-20, 23, 24, and 27 are examined on the merits in this prosecution.

Claim Objections
Claims 2-18 and 20-27 remain objected to because of the following informality: These claims do not end with a period. See MPEP 608.01(m). Appropriate correction is required.


CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 6, 10-20, 23, 24, and 27 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 27 recite the term “auxin or its derivative.” This limitation is indefinite for several reasons. The term “auxin” does not refer to a specific compound, but rather to a class of compounds that are related by function (as plant growth regulators) and somewhat related by structure since they typically comprise an aromatic nucleus and a carboxylic acid moiety. These structures are varied but generally known to those of ordinary skill in the art (although not all The Merriam-Webster’s Online Dictionary defines “derivative” as “a chemical substance related structurally to another substance and theoretically derivable from it”. Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to “auxin or its derivative.”  One of ordinary skill in the art would clearly recognize that a "derivative" would read on those compounds having any widely varying groups that could be used to substitute the compound. Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions. Thus, it is unclear and indefinite as to how the “derivative” herein is encompassed thereby.
The term “the surface of which is covalently modified with different degrees of modification” is also unclear since it may be interpreted as a surface that is differentially modified with more than one relative population of substituents or a surface that is modified with a substituent within a numerical range of substitution, known in the art as a “degree of substitution,” or as in the disclosure as “degree of modification (pg 14).

Claim 14 recites the term “rutin” as a vitamin. While an applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s), the term “rutin” is not explicitly defined in the disclosure in such a way to meet the common definition of a “vitamin,” namely “any of a group of natural substances that are necessary in small amounts for the growth and good health of the body” from the Cambridge Dictionary Online (https://dictionary.cambridge.org/ us/dictionary/english/vitamin). Rutin does not meet the definition of the term “vitamin” since it is not a necessary nutrient.

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-3, 6, 11-13, 16, 18, 20, 23, and 27 stand rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 2003/0003107 A1; of record), in view of Caillard (US 8,795,724; of record), Xia (CN 101543629(A), citations below from the English translation provided by EPO), Silverman (US 5,455,033), Gupta (AYU, Apr-Jun 2012, Vol. 33, Issue 2, 193-196), and Breton (US 6,521,239).
Farmer teaches compositions comprising Bacillus coagulans spores are effective carriers for biologically active compounds that are topically applied to skin or mucous membranes to inhibit the growth of bacterium, yeast, fungi, and virus (Abstract; pg 4, ([0033]). Farmer teaches for topical applications, the compositions are preferably applied to lesions daily as soon as symptomology (e.g., pain, swelling or inflammation) is detected (pg 11, [0112]). Farmer teaches forms of application include cream, lotion, gel, oil, ointment, suspension, aerosol spray, powder, semi-solid formulation (e.g., a suppository). See pg 11, [0111]).
Regarding the amount of B. coagulans recited in claim 20, Farmer teaches a concentration of 1000 CFU per gram of dosage formulation (pg 10, [0103]), but 
Farmer does not teach a covalent surface modification of the B. coagulans; compounds of the benzylisoquinoline group or a raw material containing them;  plant extracts with glycosides, amino acids and vitamins; or at least two of gibberellin, para-aminobenzoic acid, carnitine and auxin.
Caillard, Xia, Silverman, Gupta, and Breton teach the missing elements of Farmer.
Caillard teaches surface modification of bacteria and proteins with moieties such as succinate can impart different properties such as decrease the isoelectric point and enhancing protein-protein interactions, reducing solubility and swelling, and delaying the release of active ingredients accompanying the modified proteins (Abstract; col 4: 51-52; col 17-18, Examples 4 and 5). 
For claim 2, Caillard teaches the protein is modified at between 1% and 100% of its available sites (col 4: 59-62), overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 3, Caillard teaches acylation with succinic anhydride as a means of covalent modification (col 8, Example 1).
 Xia teaches papaverine is a transdermal absorption enhancer in various transdermal administration preparations or functional cosmetics (Abstract). 


    PNG
    media_image1.png
    165
    298
    media_image1.png
    Greyscale

                                              Papaverine
Silverman teaches licorice root extract as a general, topical anti-inflammatory, anti-viral and anti-allergic composition, with a mechanism of action that increases blood flow and raises the level of anti-inflammatory prostaglandins (col 3: 1-2). Silverman teaches that, of the known ingredients, glycyrrhizin (col 3: 7-9 and 16-17; structure below) is a glucuronic acid derivative of the terpene glycyrrhetinic acid. Silverman teaches that the amount of licorice root extract in the composition can range from 0.01% to 55%, overlapping the claimed range of claim 6.

    PNG
    media_image2.png
    391
    680
    media_image2.png
    Greyscale

                                           Glycyrrhizin

Gupta teaches the gel extract of aloe vera is useful for treating topical wounds and has antifungal, anti-inflammatory, and immunomodulatory properties (Abstract). Gupta teaches aloe vera gel contains vitamins B1 (thiamine), B2 (riboflavin), and B9 (folic acid), as well as gibberellin (pg 193, left column), and the amino acids alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, threonine, tyrosine, and valine (Table 1, pg 194). As such, Gupta teaches the limitations of claim 11 (riboflavin), claim 12 (thiamine), claim 13 (folic acid), claim 16 (arginine), and claim 18 (lysine).
Breton teaches the second of the at least two components recited in the last two lines of claim 1, namely an auxin in a topical cosmetic composition for stimulating the synthesis of skin lipids (Abstract). Breton teaches the auxin is useful in combination with anti-inflammatory agents such as glycyrrhetinic acid from licorice (col 5: 52-54). For claim 27, Breton teaches the amount of auxin that can be used according to the invention can range from 10-6% to 10% and preferably from 10-3% to 5% (col 3, 52-54), overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the surface of Bacillus coagulans by covalently attaching to the cell surface carboxylic acids with different numbers of carboxylic acid groups and different attachment modes taught by Farmer. One of ordinary skill would have been motivated to substitute positively charged groups such as amines on the surface of the bacteria with the 
It also would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include compounds of the benzylisoquinoline group or a raw material containing them; plant extracts with glycosides, amino acids and vitamins; and gibberellin and auxin to the modified B. coagulans in a topical cosmetic or pharmaceutical composition. A person of ordinary skill would have been motivated to choose a benzylisoquinoline such as papaverine; plant extracts with glycosides, amino acids and vitamins, gibberellin; and auxin to the composition of Farmer and Caillard since Xia teaches papaverine as an absorption enhancer in transdermal administration preparations or functional cosmetics; Silverman teaches licorice root extract, comprising glycyrrhizin and glycyrrhetinic acid as active ingredients, is a topical anti-inflammatory with anti-viral and anti-allergic properties in the claimed amount; Gupta teaches the gel extract of aloe vera, comprising vitamins B1, B2, B9 (folic acid), gibberellin, and the amino acids alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, hydroxyproline, isoleucine, leucine, lysine, methionine, phenylalanine, proline, threonine, tyrosine, and valine is useful for treating topical wounds and has antifungal, anti-inflammatory, and immunomodulatory properties; and Breton teaches an auxin in a topical cosmetic composition is useful for prima facie obvious to combine prior art elements according to known methods to yield predictable results and in MPEP 2144.07 in that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

2) Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Kelly (US 2005/0032674 A1).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach the addition of the probiotic S. boulardii in the composition.
Kelly teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Kelly teaches S. boulardii produces an anti-inflammatory substance, “SAIF.” Kelly teaches SAIF can be applied topically (pg 5, [0049]). Regarding the claimed amount of S. boulardii in a composition, Kelly teaches (pg 6, [0055]):
The amount of active ingredient in the compositions of the invention can be varied. One skilled in the art will appreciate that the exact individual dosages may be adjusted somewhat depending upon a variety of 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include S. boulardii in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton. A person of ordinary skill would have been motivated to choose S. boulardii in the claimed amount in a pharmaceutical composition comprising a benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton since Kelly teaches S. boulardii produces an anti-inflammatory substance, “SAIF,” that is effective in a topical composition, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. As for the amounts of S. boulardii required by the claim, a person of ordinary skill in the art would have been motivated to adjust the amount of S. boulardii in order to obtain a workable product that is active as an anti-inflammatory. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.

3) Claim 10 stands rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Del Duca (International Journal of Immunopathology and Pharmacology 30(4), 2017, 439-444).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach cyanocobalamin in the composition.
Del Duca teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Del Duca teaches cyanocobalamin (pg 440, “Study products”) can be used in a skin care preparation (Abstract). Del Duca teaches the preparation is useful for psoriasis and other inflammatory skin conditions (Abstract and pg 440, left column, first and second paragraphs).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include cyanocobalamin in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton. A person of ordinary skill would have been motivated to choose cobalamin in a pharmaceutical composition comprising a benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin   prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

4) Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Passi (US 2004/0013618 A1).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach rutin in the composition.
Passi teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Passi teaches cosmetic formulations for topical administration to protect skin against exogenous or endogenous harmful agents as well as to balance again the dermal homeostasis lipids altered by dermatosis and ageing. Passi teaches the formulations include active principles of strictly natural origin (pg 1, [0001]). Passi teaches rutin is an extremely active antioxidant for use in the formulation (pg 1, [0014]), and that rutin is categorized as a flavonoid (pg 4, claim 4). Passi teaches the antioxidants are anti-inflammatory and anti-free-radical 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the flavonoid rutin in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin in the composition of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton. A person of ordinary skill would have been motivated to choose rutin as a compound to add to the pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin since Passi teaches rutin is an extremely effective anti-oxidant and anti-free-radical molecule that is anti-inflammatory in that it prevents the formation of the inflammatory molecule histamine (see structures below).

    PNG
    media_image3.png
    143
    534
    media_image3.png
    Greyscale

                      histidine                                   histamine

5) Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), Del Duca (cited above), and Passi (cited above).

The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach the presence of cyanocobalamin and rutin in the composition.
Del Duca and Passi teach the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
The teachings of Del Duca and Passi are discussed above.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include cyanocobalamin and rutin in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin. A person of ordinary skill would have been motivated to add cyanocobalamin and rutin since Del Duca teaches cyanocobalamin is effective in treating inflammatory skin conditions and Passi teaches rutin is an extremely effective anti-oxidant and anti-free-radical molecule that is anti-inflammatory in that it prevents the formation of the inflammatory molecule histamine and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.

6) Claims 17 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Degim (Amino Acids (2002) 22: 187–198).

The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach taurine in the composition.
Degim teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Degim teaches a wound healing composition comprising taurine (pg 187, Summary). Degim teaches taurine is useful as an antioxidant and for treating inflammation (Summary). Degim teaches the advantages of a slow-release taurine-chitosan gel (bottom of page 196).
 It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include taurine in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin. A person of ordinary skill would have been motivated to choose taurine since Degim teaches taurine is useful as an antioxidant and for treating inflammation, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Furthermore, Degim teaches taurine is especially effective in a slow release formulation with the negatively charged biopolymer chitosan. It is noted that the previously cited prior art of Caillard teaches acylation of a protein with succinate produces a negatively charged surface useful for slow release of positively charged species and taurine has a positively charged ammonium moiety.
7) Claim 24 stands rejected under 35 U.S.C. 103 as being unpatentable over Farmer (cited above), in view of Caillard (cited above), Xia (cited above), Haruki (cited above), Yang (cited above), Gupta (cited above), Breton (cited above), and Oden (US 5,580,857).
The teachings of Farmer, Caillard, Xia, Silverman, Gupta, and Breton are discussed above. 
The combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton does not teach the amount of licorice extract in the composition.
Oden teaches the missing elements of the combination of Farmer, Caillard, Xia, Silverman, Gupta, and Breton.
Oden teaches gibberellin may be administered topically to the skin for the treatment of psoriasis and bums, and for the stimulation of wound healing (col 6: 58 to col 7:14). Oden teaches gibberellin is effective in treating the inflammatory condition psoriasis in amounts of 0.1mg/gm and 0.5 mg/gm, within the claimed range (col 14, Example 6). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include gibberellin in the claimed amount in a pharmaceutical composition comprising benzylisoquinoline, plant extracts with glycosides, amino acids and vitamins, gibberellin, and an auxin. A person of ordinary skill would have been motivated to choose gibberellin since Oden teaches gibberellin may be administered topically to the skin for the treatment of psoriasis and bums, and for the stimulation of wound healing and generally, it is prima facie obvious to select a known material 

Examiner’s Reply to Attorney Arguments
The remarks of 02 June 2021 have been fully considered.  However, the rejection of claims 1-3, 5, 6, 10-20, 23, 24, and 27 under 35 U.S.C. § 103 as unpatentable over the prior art cited in the rejections above is maintained.
It is initially noted that the applicant has improperly argued each of the references separately. As set forth in MPEP 2145(IV), 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA (person having ordinary skill in the art)]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

Hereinbelow, the Examiner will respond to each of the arguments set forth by the applicant.

1. Rejection of claims 1-3, 6, 11-13, 16, 18, 20, 23, and 27 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, and Breton 
The applicant argues Caillard (US 8,795,724) deals with compressed soy protein and surface modification of such compressed proteins, not a living object - bacterial spores - and this application does not correlate with the claimed composition. The applicant argues that the spore surface contains polysaccharides and polyphenols. The applicant argues that the surface modification contributes to an increase in the percentage of “awakened” spores.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The rejection is based on five prior art references, including Farmer, a reference that teaches B. coagulans spores as carriers of biologically active compounds. It is noted that the applicant did not address the teachings of Farmer in the Response dated 06/02/2021. Caillard teaches a method of advantageously modifying the surface of bacteria and proteins by succinylation of the surface proteins.
Applicant argues that the cited references do not teach the modification of surface polysaccharides and polyphenols. The Examiner disagrees for several reasons: first, the applicant has not provided evidence that the surface of B. coagulans contains polysaccharides and polyphenols. The evidentiary art of Abhyankar (FEMS Microbiol Lett 358 (2014) 137–144) states that the outermost layers of spores are composed of proteins (pg 137, Introduction). This observation is supported by Ohye (J. Cell Biology, 14, 1962, 111-123), which teaches the outer coat of B. coagulans is “largely protein” (pg 121, first column) and does not 
It is noted that, regarding the alleged lack of teaching of modification of a living spore by Caillard, MPEP 2144.07 discussed an art recognized suitability for an intended purpose. That is, it is a prima facie obvious to select a known material based on its suitability for its intended use, in this instance, to alter the electronic characteristics of the surface of a protein or bacteria.
 It is further noted that the applicant has used the term “awakened” spores in the Response to describe the invention; this term is not mentioned or defined in the disclosure and it is unclear what this term means in the context of the response.
The applicant argues that boiling pyridine is typically required to effect surface modification of spores since the spores do not contain proteins (pg 12 of the Response). The Examiner disagrees, since the evidentiary references cited confirm that the surface of the claimed spore does comprise protein and boiling pyridine is not necessary to effect the derivatization.
The applicant argues that the function of papaverine in the composition is significantly different from its function in Xia reference. The applicant argues that the disclosure shows that papaverine significantly accelerates the emergence spore germination and appearance the first colonies of Bacillus coagulans, and that the combination of papaverine, gibberellin and carnitine allows the spores to germinate faster than with papaverine alone.


The applicant argues that, regarding Silverman, Group 6 in Table 4 shows the presented compositions wherein the antiviral activity of the product was studied without probiotic spores, both native and modified spores, including all herbal extracts indicated in the formula, gibberellin and auxin. Out of 10 animals, only 3 (30%) survived. This means that the mixture of plant and synthetic substances indicated by the expert is not very effective without the modified B. coagulans spores. The applicant further argues that in group 7, where only unmodified B. coagulans spores were used, the efficacy was low. In contrast, in the group containing modified B. Coagulans spores and S. boulardii, 100% of the animals survived.  
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The prior art of Caillard teaches surface modification of bacteria and proteins with moieties such as succinate can impart different properties such as decrease the isoelectric point and enhancing protein-protein interactions. One of ordinary skill would therefore expect an enhancement of activity due to increased protein-protein interaction of the modified spores. 
S. boulardii is claimed in dependent claim 5; as such, any suggestion of synergy requiring S. boulardii would apply to claim 5 only.
The applicant argues that the combination of all components exhibit a synergistic antiviral effect with each other, which is absent in individual components and even in a mixture of these components without modified spores. 
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As set forth in Table 4, it appears that a number of combinations produce a high percentage of surviving animals (Groups 2, 3, 4, and 5). It is noted that there is no data in the table for Group 9, and it is unclear what “modified disputes only” means. As best understood by the Examiner, the term “KCMSB (papaverine variant),” for example, is a combination of KCMSB and papaverine. It is also noted that it is unclear how much of each component each animal received in the tests.
Therefore, no synergism per se is demonstrated for the combination of all of the claimed ingredients by the data in Table 4.
Regarding the prior art of Gupta and Breton, the applicant argues that the amounts of added amino acids, vitamins, gibberellin and auxin are indicated in the range from 0.01 to 0.05% and these amounts are not obvious and very low, and the direct pharmacological effect from all these components separately will be absent altogether. Therefore, the use of these substances in very low doses for the antiviral action manifestation and a sharp acceleration of the germination of Bacillus coagulans spores is not obvious.

Regarding the components required for the acceleration of germination of B. coagulans, the Examiner cites Table 2 of the disclosure. In Table 2, the amount of each of the components does not seem to be recited, only a broad range of amounts (see pg 15, lines 29-44). As such, the criticality of the claimed range of each component cannot be determined, and therefore it cannot be determined whether there are unexpected results with regard to the amounts of each component. See MPEP 716.02(d).
The applicant argues that there are no known compositions containing both S. boulardii and modified spores of B. coagulans at the same time. The applicant argues that, if all these components are mixed without proper modification of the surface of B. coagulans spores, the antiviral prophylactic activity of the composition drops sharply.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. The rejections set forth above are based on obviousness under 35 USC 103, and each rejection recites a number of prior art references. It is the position of the Examiner that the references taken together teach the claimed invention. 

2. Rejection of claim 5 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, Breton and Kelly
As set forth above, it is the position of the Examiner that claim 1 is properly rejected.  Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 4 and 5, the rejection of claims 4 and 5 is considered proper and is maintained. 


3. Rejection of claim 10 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, Breton and Del Duca
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 4 and 5, the rejection of claims 4 and 5 is considered proper and is maintained. 



4. Rejection of claim 14 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, Breton and Passi
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 4 and 5, the rejection of claims 4 and 5 is considered proper and is maintained. 



5. Rejection of claim 15 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, Breton, Del Duca, and Passi
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 4 and 5, the rejection of claims 4 and 5 is considered proper and is maintained. 



6. Rejection of claims 17 and 19 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, Breton and Degim
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 4 and 5, the rejection of claims 4 and 5 is considered proper and is maintained. 





7. Rejection of claim 24 under 35 U.S.C. 103 over Farmer, Caillard, Xia, Silverman, Gupta, Breton and Oden
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since Appellant did not set forth additional arguments regarding the correctness of the rejection of claims 4 and 5, the rejection of claims 4 and 5 is considered proper and is maintained. 




The Examiner acknowledges the arguments presented, but does not consider them persuasive.

The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive.



	
	





CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612